In a proceeding pursuant to article 78 of the CPLR inter alla to review respondents’ determination that petitioners’ premises are a supplement to an institution for children and therefore require a special permit of the Town Board of the Town of Clarkstown, petitioners appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Rockland County, dated October 29, 1971, as denied the application and dismissed the petition. Judgment affirmed insofar as appealed from, without costs. As did the Special Term, we express no opinion on the basic substantive issues involved. Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.